UNITED STATES BANKRUPTCY COURT THE SOUTHERN DISTRICT OF NEW YORK In re:|Chapter 11 |Case No. 09-13022 WOOZYFLY, INC.| | Debtor.| | ORDER CONFIRMING THE SECOND AMENDED PLAN OF REORGANIZATION OF WOOZYFLY, INC. Woozyfly, Inc., the debtor and debtor in possession (the “Debtor”) in the above captioned chapter 11 case (the “Chapter 11 Case”) pending under chapter 11 of title 11 of the United States Code (11 U.S.C. §§ 101 et seq., the “Bankruptcy Code”), having proposed and filed the Second Amended Chapter 11 Plan of Reorganization of Woozyfly, Inc., dated November 23, 2009 (the “Plan”);1 and the Court having entered an Order which permitted the Debtor to solicit acceptance to the Plan; and the Court having conducted a hearing on
